Exhibit 10.1

 

THE MEDICINES COMPANY

 

Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan

 

THIS AGREEMENT made as of this         day of           , 200  , between The
Medicines Company, a Delaware corporation (the “Company”) and
                           (the “Participant”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 


1.             ISSUANCE OF SHARES.


 

The Company shall issue to the Participant, subject to the terms and conditions
set forth in this Agreement and in the Company’s 2004 Stock Incentive Plan (the
“Plan”),           shares (the “Shares”) of common stock, $0.001 par value, of
the Company (“Common Stock”). The Company shall issue to the Participant four
stock certificates in the name of the Participant, each certificate representing
25% of the Shares, and the Company shall deliver the certificates to the
Secretary of the Company, as escrow agent under the Joint Escrow Instructions in
the form attached to this Agreement as Exhibit A. The Participant agrees that
the Shares shall be subject to vesting set forth in Section 2 of this Agreement
and the restrictions on transfer set forth in Section 3 of this Agreement.

 


2.             VESTING.


 


(A)           THE SHARES ARE SUBJECT TO VESTING IN ANNUAL INCREMENTS OF 25% PER
YEAR (THE “VESTING REQUIREMENTS”). 25% OF THE SHARES SHALL VEST ON
                     (THE “INITIAL VESTING DATE”) AS LONG AS THE PARTICIPANT IS
EMPLOYED BY THE COMPANY ON SUCH DATE. THE REMAINING 75% OF THE SHARES SHALL VEST
IN EQUAL 25% INCREMENTS ON EACH ANNIVERSARY OF THE INITIAL VESTING DATE (EACH, A
“SUBSEQUENT VESTING DATE”) AS LONG AS THE PARTICIPANT IS EMPLOYED BY THE COMPANY
ON EACH SUCH SUBSEQUENT VESTING DATE.


 


 (B)          IN THE EVENT THAT THE PARTICIPANT CEASES TO BE EMPLOYED BY THE
COMPANY FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, PRIOR TO
                           , THE PARTICIPANT SHALL FORFEIT ALL OF THE UNVESTED
SHARES (AS DEFINED BELOW) AND ALL SUCH UNVESTED SHARES SHALL BE CANCELLED BY THE
COMPANY.


 

“Unvested Shares” means the total number of Shares multiplied by the Applicable
Percentage (as defined below) at the time the Participant ceases to be employed
by the Company.

 

“Applicable Percentage” shall be 100% prior to the Initial Vesting Date, and
shall be reduced by 25% on the Initial Vesting Date and on each Subsequent
Vesting Date. The Applicable Percentage shall be zero on or after
                             .

 


(C)           AFTER THE TIME AT WHICH ANY SHARES ARE FORFEITED PURSUANT TO
SUBSECTION (B) ABOVE, THE COMPANY SHALL NOT PAY ANY DIVIDEND TO THE PARTICIPANT
ON ACCOUNT OF SUCH SHARES OR PERMIT THE PARTICIPANT TO EXERCISE ANY OF THE
PRIVILEGES OR RIGHTS OF A STOCKHOLDER WITH RESPECT TO

 

--------------------------------------------------------------------------------


 


SUCH SHARES, BUT SHALL, IN SO FAR AS PERMITTED BY LAW, TREAT THE COMPANY AS THE
OWNER OF SUCH SHARES.


 


(D)           IF THE PARTICIPANT IS EMPLOYED BY A PARENT OR SUBSIDIARY OF THE
COMPANY, ANY REFERENCES IN THIS AGREEMENT TO EMPLOYMENT WITH THE COMPANY OR
TERMINATION OF EMPLOYMENT BY OR WITH THE COMPANY SHALL INSTEAD BE DEEMED TO
REFER TO SUCH PARENT OR SUBSIDIARY.


 


3.             RESTRICTIONS ON TRANSFER. THE PARTICIPANT SHALL NOT SELL, ASSIGN,
TRANSFER, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF, BY OPERATION OF LAW OR
OTHERWISE (COLLECTIVELY “TRANSFER”) ANY UNVESTED SHARES, OR ANY INTEREST
THEREIN, EXCEPT THAT THE PARTICIPANT MAY TRANSFER SUCH SHARES (I) TO OR FOR THE
BENEFIT OF ANY SPOUSE, CHILDREN, PARENTS, UNCLES, AUNTS, SIBLINGS, GRANDCHILDREN
AND ANY OTHER RELATIVES APPROVED BY THE BOARD OF DIRECTORS (COLLECTIVELY,
“APPROVED RELATIVES”) OR TO A TRUST ESTABLISHED SOLELY FOR THE BENEFIT OF THE
PARTICIPANT AND/OR APPROVED RELATIVES, PROVIDED THAT SUCH SHARES SHALL REMAIN
SUBJECT TO THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE RESTRICTIONS ON
TRANSFER SET FORTH IN THIS SECTION 3) AND SUCH PERMITTED TRANSFEREE SHALL, AS A
CONDITION TO SUCH TRANSFER, DELIVER TO THE COMPANY A WRITTEN INSTRUMENT
CONFIRMING THAT SUCH TRANSFEREE SHALL BE BOUND BY ALL OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT OR (II) AS PART OF THE SALE OF ALL OR SUBSTANTIALLY
ALL OF THE SHARES OF CAPITAL STOCK OF THE COMPANY (INCLUDING PURSUANT TO A
MERGER OR CONSOLIDATION), PROVIDED THAT, IN ACCORDANCE WITH THE PLAN, THE
SECURITIES OR OTHER PROPERTY RECEIVED BY THE PARTICIPANT IN CONNECTION WITH SUCH
TRANSACTION SHALL REMAIN SUBJECT TO THIS AGREEMENT.


 


4.             ESCROW.


 

The Participant and the Company shall, upon the execution of this Agreement,
execute Joint Escrow Instructions in the form attached to this Agreement as
Exhibit A. The Joint Escrow Instructions shall be delivered to the Secretary of
the Company, as escrow agent thereunder. The Participant hereby instructs the
Company to deliver to such escrow agent, the certificate(s) evidencing the
Shares issued hereunder. Such materials shall be held by such escrow agent
pursuant to the terms of such Joint Escrow Instructions.

 


5.             RESTRICTIVE LEGENDS.


 

All certificates representing Shares shall have affixed thereto a legend in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

 

“The shares of stock represented by this certificate are subject to forfeiture
and restrictions on transfer set forth in a certain Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation.”

 

2

--------------------------------------------------------------------------------


 


6.             PROVISIONS OF THE PLAN.


 


(A)           THIS AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE PLAN, A COPY OF
WHICH IS FURNISHED TO THE PARTICIPANT WITH THIS AGREEMENT.


 


(B)           AS PROVIDED IN THE PLAN, UPON THE OCCURRENCE OF A REORGANIZATION
EVENT (AS DEFINED IN THE PLAN), THE RIGHTS OF THE COMPANY HEREUNDER SHALL INURE
TO THE BENEFIT OF THE COMPANY’S SUCCESSOR AND SHALL APPLY TO THE CASH,
SECURITIES OR OTHER PROPERTY WHICH THE SHARES WERE CONVERTED INTO OR EXCHANGED
FOR PURSUANT TO SUCH REORGANIZATION EVENT IN THE SAME MANNER AND TO THE SAME
EXTENT AS THEY APPLIED TO THE SHARES UNDER THIS AGREEMENT. IF, IN CONNECTION
WITH A REORGANIZATION EVENT, A PORTION OF THE CASH, SECURITIES AND/OR OTHER
PROPERTY RECEIVED UPON THE CONVERSION OR EXCHANGE OF THE SHARES IS TO BE PLACED
INTO ESCROW TO SECURE INDEMNIFICATION OR OTHER OBLIGATIONS, THE MIX BETWEEN THE
VESTED AND UNVESTED PORTION OF SUCH CASH, SECURITIES AND/OR OTHER PROPERTY THAT
IS PLACED INTO ESCROW SHALL BE THE SAME AS THE MIX BETWEEN THE VESTED AND
UNVESTED PORTION OF SUCH CASH, SECURITIES AND/OR OTHER PROPERTY THAT IS NOT
SUBJECT TO ESCROW.


 


7.             WITHHOLDING TAXES; SECTION 83(B) ELECTION.


 


(A)           THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE COMPANY HAS THE
RIGHT TO DEDUCT FROM PAYMENTS OF ANY KIND OTHERWISE DUE TO THE PARTICIPANT ANY
FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH
RESPECT TO THE ISSUANCE OF THE SHARES TO THE PARTICIPANT OR THE LAPSE OF THE
VESTING REQUIREMENTS.


 


(B)           THE PARTICIPANT HAS REVIEWED WITH THE PARTICIPANT’S OWN TAX
ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THIS
INVESTMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE PARTICIPANT
IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS
OF THE COMPANY OR ANY OF ITS AGENTS. THE PARTICIPANT UNDERSTANDS THAT THE
PARTICIPANT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR THE PARTICIPANT’S OWN
TAX LIABILITY THAT MAY ARISE AS A RESULT OF THIS INVESTMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. THE PARTICIPANT UNDERSTANDS THAT IT MAY BE
BENEFICIAL IN MANY CIRCUMSTANCES TO ELECT TO BE TAXED AT THE TIME THE SHARES ARE
ISSUED RATHER THAN WHEN AND AS THE VESTING REQUIREMENTS EXPIRE BY FILING AN
ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE OF 1986 WITH THE
I.R.S. WITHIN 30 DAYS FROM THE DATE OF ISSUANCE.


 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY THE PARTICIPANT’S RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

 


8.             MISCELLANEOUS.


 


(A)           NO RIGHTS TO EMPLOYMENT. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES PURSUANT TO SECTION 2 HEREOF IS EARNED ONLY BY
CONTINUING SERVICE AS AN EMPLOYEE AT THE WILL OF THE COMPANY (NOT THROUGH THE
ACT OF BEING HIRED OR PURCHASING SHARES HEREUNDER). THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING REQUIREMENTS SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL.

 

3

--------------------------------------------------------------------------------


 


(B)         SEVERABILITY. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT AND EACH OTHER PROVISION OF THIS AGREEMENT SHALL BE
SEVERABLE AND ENFORCEABLE TO THE EXTENT PERMITTED BY LAW.


 


(C)           WAIVER. ANY PROVISION FOR THE BENEFIT OF THE COMPANY CONTAINED IN
THIS AGREEMENT MAY BE WAIVED, EITHER GENERALLY OR IN ANY PARTICULAR INSTANCE, BY
THE BOARD OF DIRECTORS OF THE COMPANY.


 


(D)           BINDING EFFECT. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE COMPANY AND THE PARTICIPANT AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS,
SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 3 OF THIS
AGREEMENT.


 


(E)           NOTICE. ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND DEEMED EFFECTIVELY GIVEN UPON PERSONAL DELIVERY, FACSIMILE DELIVERY
OR DELIVERY BY OVERNIGHT COURIER, ADDRESSED TO THE OTHER PARTY HERETO AT THE
ADDRESS SHOWN BENEATH HIS OR ITS RESPECTIVE SIGNATURE TO THIS AGREEMENT, OR AT
SUCH OTHER ADDRESS OR ADDRESSES AS EITHER PARTY SHALL DESIGNATE TO THE OTHER IN
ACCORDANCE WITH THIS SECTION 8 (E).


 


(F)            PRONOUNS. WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN
THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER
FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL, AND
VICE VERSA.


 


(G)           ENTIRE AGREEMENT. THIS AGREEMENT AND THE PLAN CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


(H)           AMENDMENT. THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE PARTICIPANT.


 


(I)            GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO ANY APPLICABLE CONFLICTS OF LAWS.


 


(J)            PARTICIPANT’S ACKNOWLEDGMENTS. THE PARTICIPANT ACKNOWLEDGES THAT
HE OR SHE: (I) HAS READ THIS AGREEMENT; (II) HAS BEEN REPRESENTED IN THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF
THE PARTICIPANT’S OWN CHOICE OR HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;
(III) UNDERSTANDS THE TERMS AND CONSEQUENCES OF THIS AGREEMENT; (IV) IS FULLY
AWARE OF THE LEGAL AND BINDING EFFECT OF THIS AGREEMENT; AND (V) UNDERSTANDS
THAT THE LAW FIRM OF WILMERHALE, IS ACTING AS COUNSEL TO THE COMPANY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT, AND IS NOT
ACTING AS COUNSEL FOR THE PARTICIPANT.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

THE MEDICINES COMPANY

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


Exhibit A

 

THE MEDICINES COMPANY

 

Joint Escrow Instructions

 

                          , 2006

 

Paul M. Antinori
Secretary
The Medicines Company
8 Campus Drive
Parsippany, New Jersey 07054

 

Dear Sir:

 

As Escrow Agent for The Medicines Company, a Delaware corporation, and its
successors in interest (the “Company”), and                         (the
“Holder”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of the Restricted Stock Agreement of even
date herewith (the “Agreement”) in accordance with the following instructions:

 

1.                                       APPOINTMENT. HOLDER IRREVOCABLY
AUTHORIZES THE COMPANY TO DEPOSIT WITH YOU ANY CERTIFICATES EVIDENCING SHARES
(AS DEFINED IN THE AGREEMENT) TO BE HELD BY YOU HEREUNDER AND ANY ADDITIONS AND
SUBSTITUTIONS TO SAID SHARES. FOR PURPOSES OF THESE JOINT ESCROW INSTRUCTIONS,
“SHARES” SHALL BE DEEMED TO INCLUDE ANY ADDITIONAL OR SUBSTITUTE PROPERTY.
HOLDER DOES HEREBY IRREVOCABLY CONSTITUTE AND APPOINT YOU AS HIS
ATTORNEY-IN-FACT AND AGENT FOR THE TERM OF THIS ESCROW TO EXECUTE WITH RESPECT
TO SUCH SHARES ALL DOCUMENTS NECESSARY OR APPROPRIATE TO MAKE SUCH SHARES
NEGOTIABLE AND TO COMPLETE ANY TRANSACTION HEREIN CONTEMPLATED. SUBJECT TO THE
PROVISIONS OF THIS SECTION 1 AND THE TERMS OF THE AGREEMENT, HOLDER SHALL
EXERCISE ALL RIGHTS AND PRIVILEGES OF A STOCKHOLDER OF THE COMPANY WHILE THE
SHARES ARE HELD BY YOU.

 

2.                                       Satisfaction of Vesting. If Holder is
employed by the Company on the Initial Vesting Date (as defined in the
Agreement) or any Subsequent Vesting Date (as defined in the Agreement), the
Escrow Agent shall deliver to the Holder one of the four stock certificates
representing the Shares on the Initial Vesting Date or the Subsequent Vesting
Date, as applicable. If the Holder is employed by the Company on
                         , the Escrow Agent shall deliver the fourth stock
certificate representing the Shares to the Holder and the Escrow Agent’s duties
hereunder shall cease.

 

3.                                       FORFEITURE OF SHARES.

 

(A)                                  IF THE HOLDER’S EMPLOYMENT WITH THE COMPANY
IS TERMINATED FOR ANY OR NO REASON, WITH OR WITHOUT CAUSE, PRIOR TO
                     , THE COMPANY SHALL GIVE TO HOLDER AND YOU A WRITTEN NOTICE
SPECIFYING THE NUMBER OF SHARES TO BE FORFEITED BY THE HOLDER. HOLDER AND THE

 

6

--------------------------------------------------------------------------------


 

COMPANY HEREBY IRREVOCABLY AUTHORIZE AND DIRECT YOU TO RETURN THE FORFEITED
SHARES CONTEMPLATED BY SUCH NOTICE TO THE COMPANY FOR CANCELLATION IN ACCORDANCE
WITH THE TERMS OF SAID NOTICE.

 

4.                                       DUTIES OF ESCROW AGENT.

 

(A)                                  YOUR DUTIES HEREUNDER MAY BE ALTERED,
AMENDED, MODIFIED OR REVOKED ONLY BY A WRITING SIGNED BY ALL OF THE PARTIES
HERETO.

 

(B)                                 YOU SHALL BE OBLIGATED ONLY FOR THE
PERFORMANCE OF SUCH DUTIES AS ARE SPECIFICALLY SET FORTH HEREIN AND MAY RELY AND
SHALL BE PROTECTED IN RELYING OR REFRAINING FROM ACTING ON ANY INSTRUMENT
REASONABLY BELIEVED BY YOU TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY
THE PROPER PARTY OR PARTIES. YOU SHALL NOT BE PERSONALLY LIABLE FOR ANY ACT YOU
MAY DO OR OMIT TO DO HEREUNDER AS ESCROW AGENT OR AS ATTORNEY-IN-FACT OF HOLDER
WHILE ACTING IN GOOD FAITH AND IN THE EXERCISE OF YOUR OWN GOOD JUDGMENT, AND
ANY ACT DONE OR OMITTED BY YOU PURSUANT TO THE ADVICE OF YOUR OWN ATTORNEYS
SHALL BE CONCLUSIVE EVIDENCE OF SUCH GOOD FAITH.

 

(C)                                  YOU ARE HEREBY EXPRESSLY AUTHORIZED TO
DISREGARD ANY AND ALL WARNINGS GIVEN BY ANY OF THE PARTIES HERETO OR BY ANY
OTHER PERSON OR ENTITY, EXCEPTING ONLY ORDERS OR PROCESS OF COURTS OF LAW, AND
ARE HEREBY EXPRESSLY AUTHORIZED TO COMPLY WITH AND OBEY ORDERS, JUDGMENTS OR
DECREES OF ANY COURT. IF YOU ARE UNCERTAIN OF ANY ACTIONS TO BE TAKEN OR
INSTRUCTIONS TO BE FOLLOWED, YOU MAY REFUSE TO ACT IN THE ABSENCE OF AN ORDER,
JUDGMENT OR DECREES OF A COURT. IN CASE YOU OBEY OR COMPLY WITH ANY SUCH ORDER,
JUDGMENT OR DECREE OF ANY COURT, YOU SHALL NOT BE LIABLE TO ANY OF THE PARTIES
HERETO OR TO ANY OTHER PERSON OR ENTITY, BY REASON OF SUCH COMPLIANCE,
NOTWITHSTANDING ANY SUCH ORDER, JUDGMENT OR DECREE BEING SUBSEQUENTLY REVERSED,
MODIFIED, ANNULLED, SET ASIDE, VACATED OR FOUND TO HAVE BEEN ENTERED WITHOUT
JURISDICTION.

 

(D)                                 YOU SHALL NOT BE LIABLE IN ANY RESPECT ON
ACCOUNT OF THE IDENTITY, AUTHORITY OR RIGHTS OF THE PARTIES EXECUTING OR
DELIVERING OR PURPORTING TO EXECUTE OR DELIVER THE AGREEMENT OR ANY DOCUMENTS OR
PAPERS DEPOSITED OR CALLED FOR HEREUNDER.

 

(E)                                  YOU SHALL BE ENTITLED TO EMPLOY SUCH LEGAL
COUNSEL AND OTHER EXPERTS AS YOU MAY DEEM NECESSARY PROPERLY TO ADVISE YOU IN
CONNECTION WITH YOUR OBLIGATIONS HEREUNDER AND MAY RELY UPON THE ADVICE OF SUCH
COUNSEL.

 

(F)                                    YOUR RIGHTS AND RESPONSIBILITIES AS
ESCROW AGENT HEREUNDER SHALL TERMINATE UPON THE EARLIER OF THE FOLLOWING EVENTS
(I) THE HOLDER CEASE TO BE AN EMPLOYEE OF THE COMPANY, (II) YOU CEASE TO BE
SECRETARY OF THE COMPANY, (III) YOU RESIGN BY WRITTEN NOTICE TO EACH PARTY OR
(IV)                        SHALL BECOME ESCROW AGENT HEREUNDER; IN THE EVENT OF
A TERMINATION UNDER CLAUSE (III) OF THIS SECTION 4(F), THE COMPANY SHALL APPOINT
A SUCCESSOR ESCROW AGENT HEREUNDER.

 

(G)                                 IF YOU REASONABLY REQUIRE OTHER OR FURTHER
INSTRUMENTS IN CONNECTION WITH THESE JOINT ESCROW INSTRUCTIONS OR OBLIGATIONS IN
RESPECT HERETO, THE NECESSARY PARTIES HERETO SHALL JOIN IN FURNISHING SUCH
INSTRUMENTS.

 

(H)                                 IT IS UNDERSTOOD AND AGREED THAT IF YOU
BELIEVE A DISPUTE HAS ARISEN WITH RESPECT TO THE DELIVERY AND/OR OWNERSHIP OR
RIGHT OF POSSESSION OF THE SECURITIES HELD BY YOU HEREUNDER, YOU ARE AUTHORIZED
AND DIRECTED TO RETAIN IN YOUR POSSESSION WITHOUT LIABILITY TO

 

7

--------------------------------------------------------------------------------


 

ANYONE ALL OR ANY PART OF SAID SECURITIES UNTIL SUCH DISPUTE SHALL HAVE BEEN
SETTLED EITHER BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES CONCERNED OR BY A
FINAL ORDER, DECREE OR JUDGMENT OF A COURT OF COMPETENT JURISDICTION AFTER THE
TIME FOR APPEAL HAS EXPIRED AND NO APPEAL HAS BEEN PERFECTED, BUT YOU SHALL BE
UNDER NO DUTY WHATSOEVER TO INSTITUTE OR DEFEND ANY SUCH PROCEEDINGS.

 

(I)                                     THESE JOINT ESCROW INSTRUCTIONS SET
FORTH YOUR SOLE DUTIES WITH RESPECT TO ANY AND ALL MATTERS PERTINENT HERETO AND
NO IMPLIED DUTIES OR OBLIGATIONS SHALL BE READ INTO THESE JOINT ESCROW
INSTRUCTIONS AGAINST YOU.

 

(J)                                     THE COMPANY SHALL INDEMNIFY YOU AND HOLD
YOU HARMLESS AGAINST ANY AND ALL DAMAGES, LOSSES, LIABILITIES, COSTS, AND
EXPENSES, INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS, (INCLUDING WITHOUT
LIMITATION THE FEES OF COUNSEL RETAINED PURSUANT TO SECTION 4(E) ABOVE, FOR
ANYTHING DONE OR OMITTED TO BE DONE BY YOU AS ESCROW AGENT IN CONNECTION WITH
THIS AGREEMENT OR THE PERFORMANCE OF YOUR DUTIES HEREUNDER, EXCEPT SUCH AS SHALL
RESULT FROM YOUR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

5.                                       NOTICE. ANY NOTICE REQUIRED OR
PERMITTED HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY
GIVEN UPON PERSONAL DELIVERY, FACSIMILE DELIVERY OR DELIVERY BY OVERNIGHT
COURIER, ADDRESSED TO EACH OF THE OTHER PARTIES THEREUNTO ENTITLED AT THE
FOLLOWING ADDRESSES, OR AT SUCH OTHER ADDRESSES AS A PARTY MAY DESIGNATE BY TEN
DAYS’ ADVANCE WRITTEN NOTICE TO EACH OF THE OTHER PARTIES HERETO.

 

COMPANY:

 

Notices to the Company shall be sent to the address set forth in the salutation
hereto, Attn: President

 

 

 

HOLDER:

 

Notices to Holder shall be sent to the address set forth below Holder’s
signature below.

 

 

 

ESCROW AGENT:

 

Notices to the Escrow Agent shall be sent to the address set forth in the
salutation hereto.

 

8

--------------------------------------------------------------------------------


 

6.                                       MISCELLANEOUS.

 

(A)                                  BY SIGNING THESE JOINT ESCROW INSTRUCTIONS,
YOU BECOME A PARTY HERETO ONLY FOR THE PURPOSE OF SAID JOINT ESCROW
INSTRUCTIONS, AND YOU DO NOT BECOME A PARTY TO THE AGREEMENT.

 

(B)                                 THIS INSTRUMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.

 

 

Very truly yours,

 

 

 

THE MEDICINES COMPANY

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

HOLDER:

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Date Signed:

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

 

Name:

 

 

9

--------------------------------------------------------------------------------